NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CIVlX-DDI, LLC,
Plaintiff-Appellant,
V.
HOTELS.COM GP, LLC AND HOTELS.COM, L.P.,
Defendants-Appellees. _
2011-1599
Appeal from the United StateS DiSt1'ict Court for the
Northern District of IlIinois in case no. 05-CV-6869, Judge
Amy J. St. EVe.
ON MOTION
Before DYK, Circuit Judge.
ORDER
Ci\/ix-DDI, LLC (Civix) moves for a stay of the appeal
pending decisions by this court in Akamai Techn0logies,
Inc. v. LimeZight Netw0rks, Inc., No. 2009-1372 and
McKesson Techn0l0gies In,c. v. Epic Systems C0rp., No.
2010-1291, both currently pending en banc Hote1S.com
GP, LLC and Hotels.con1, L.P. (co11ectively H0te1s.con1)

CIVlX-DDI V. HOTELS.COM 2
oppose. Civix replies. Hotels.com files a motion for leave
to file a sur-reply and an accompanying proposed sur-reply,
to respond to new issues raised by Civix’s reply.
Civix asserts that the issues in this case share
similarities with those presented in Akamai and McKesson
with regard to the proper standards for joint infri_ngement.
Civix further argues that the district court relied on the
now-vacated Akamai and McKess0n panel opinions in
granting summary judgment of non-infringement, the
decision from which Civix now appeals, and that the
outcomes of the en banc rehearings consequently may
narrow the issues in this appeal. Hotels.com responds that
the district court’s judgment relied on other grounds and
that Akamai and McKesson have "only potential and
tangential relevance" to this appeal. -~
We note that oral arguments in Akomai and McKesson
will be held on Noven1ber 18, 2011.
Upon consideration thereof
IT lS 0RDERED THATZ
(1) Civix’s motion for a stay is denied.
(2) Hotels.co1n’s motion for leave to file a sur-reply is
denied as moot.
FoR THE CoURT
NOV 1 4 2011
lsi J an Horbaly
Date J an Horba1y
Clerk
FELED
as count 0F APPEALs F0R
ms renew macon
NOV 14 2011
JAN HORBA|.Y
CLER‘K

3
cc: Raymond P. Niro, Esq.
Atif N. Khawaja, Esq.
1523
CIVIX-DDI V. HOTELS.COM